DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claims 7 and 17 recite “True Wireless audio (TWS)”.  However, TWS stands for “True Wireless Stereo” as known in the art.  If this is true, it is suggested to change the above term to what is known in the art to overcome the objection.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims (1-3), 4-7, 9, 8, 10, (11-12) and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 11, 1 and 19 of copending Application No. 17/075,590, respectively, in view of Mikami et al (US 2005/0271070).
For claims (1-3), 4-7, 9, 8, (11-12) and 16, claims 1-5, 7, 8, 11 and 19 of copending Application No. 17/075,590 disclose all the claimed subject matter with the exception of explicitly disclosing determine, based upon a frequency of errors and/or a rate of detected errors that occur in transmitting PDUs to the first BLE-compliant slave device, whether/to (to) dynamically adjust (the first) storage depth; and/or determine, based upon a frequency of errors and/or a rate of detected errors that occur in transmitting PDUs to the second BLE-compliant slave device, whether/to (to) dynamically adjust (the second) storage depth.  However, Mikami discloses determine, based upon a frequency of errors and/or a rate of detected errors that occur in transmitting PDUs to the (first/second) BLE-compliant slave device (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculate the error rate of transmitted data), whether/to (to) dynamically adjust the (first/second) storage depth of the TX buffer (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the master-slaves communication method of claims 1-5, 7, 8, 11 and 19 of copending Application No. 17/075,590 for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.
For claim 10, Mikami further discloses wherein the storage depth of the TX buffer is dynamically increased when a frequency of errors is greater than a first threshold rate of errors; and wherein the storage depth of the TX buffer is dynamically decreased when the frequency of errors is less than a second threshold rate of errors (see at least [0085]; changing (increase or decrease) the size of buffer in accordance with the error rate (greater or less) and wherein Fig.10 and/or [0088]; use of error correction values (at least first and second thresholds)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of claim 1 of copending Application No. 17/075,590 for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) according to error rate(s) in order to at least improve storage performance.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-6, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2019/0045304) in view of Mikami et al (US 2005/0271070).
For claim 1, Bhalla discloses a method comprising: generating a plurality of data packages for transmission to a Bluetooth Low Energy compliant (BLE-compliant) slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packets to BLE-compliant slave(s)); storing the plurality of data packages in a Transmit (TX) buffer having a storage depth of a number of data packages (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla further discloses the use of flush timeout (FT) (e.g., the maximum time duration in units of ISO Interval (isochronous interval) for which every payload can be transmitted or re-transmitted) in at least [0023] and/or [0054].  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining whether an error has occurred in transmitting the plurality data packages; and dynamically adjusting the storage depth of the TX buffer based upon a frequency of errors that occur in transmitting the plurality of data packages.  However, Mikami discloses determining whether an error has occurred in transmitting the plurality data packages (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data); and dynamically adjusting the storage depth of the TX buffer based upon a frequency of errors that occur in transmitting the plurality of data packages (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.
 For claim 2, Bhalla further discloses wherein the data packages include one or more Protocol Data Units (PDUs) (see at least [0028]; PDUs).
For claim 4, Bhalla further discloses wherein one or more data packages of the plurality of data packages carries audio data for one or more of a plurality of audio channels (see at least Fig.1 and/or [0028]; audio data for audio playback via BLE (audio channels)).
For claim 5, Bhalla further discloses wherein the data packages are first data packages, the BLE-compliant slave device is a first BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packets to BLE-compliant slaves (at least first slave 104)), the TX buffer is a first TX buffer, and the storage depth of the first TX buffer is a first number of data packages (see at least [0055]; use of buffers (at least first buffer)  to store data packets at least larger than the BN of 2 (storage depth)), further comprising: generating a plurality of second data packages for transmission to a second BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packets to BLE-compliant slaves (at least second slave 106)); and storing the plurality of second data packages in a second TX buffer having a storage depth of a second number of data packages (see at least [0055]; use of buffers (at least second buffer) to store data packets at least larger than the BN of 2 (storage depth)).
For claim 6, Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining whether an error has occurred in transmitting the plurality of second data packages; and dynamically adjusting the storage depth of the second TX buffer based upon a frequency of errors that occur in transmitting the plurality of second data packages.  However, Mikami discloses determining whether an error has occurred in transmitting the plurality (second) data packages (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data); and dynamically adjusting the storage depth of the TX (second) buffer based upon a frequency of errors that occur in transmitting the plurality (second) of data packages (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.
For claim 10, Mikami further discloses wherein the storage depth of the TX buffer is dynamically increased when a frequency of errors is greater than a first threshold rate of errors; and wherein the storage depth of the TX buffer is dynamically decreased when the frequency of errors is less than a second threshold rate of errors (see at least [0085]; changing (increase or decrease) the size of buffer in accordance with the error rate (greater or less) and wherein Fig.10 and/or [0088]; use of error correction values (at least first and second thresholds)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) according to error rate(s) in order to at least improve storage performance.
For claim 11, Bhalla discloses a method of synchronizing transmissions for multiple audio channels, the method comprising: generating a first set of Protocol Data Units (PDUs) for transmission to a first Bluetooth Low Energy compliant (BLE-compliant) slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packet(s) (PDUs) to first BLE-compliant slave 104) in a first event of a first Connected Isochronous Stream (CIS) (see at least [0028] and/or Fig.6; transmitting packet 0 to first slave in a CIS1); storing the first set of PDUs in a first Transmit (TX) buffer having a first storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)); generating a second set of PDUs for transmission to a second BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packet(s) (PDUs) to second BLE-compliant slave 106) in a first event of a second CIS (see at least [0028] and/or Fig.6; transmitting packet 0 to second slave in a CIS2); storing the second set of PDUs in a second Transmit (TX) buffer having a second storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla further discloses the use of flush timeout (FT) (e.g., the maximum time duration in units of ISO Interval (isochronous interval) for which every payload can be transmitted or re-transmitted) in at least [0023] and/or [0054].  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining, based upon detecting whether an error has occurred in transmitting the first set of PDUs, whether to dynamically adjust the first storage depth; and determining, based upon detecting whether an error has occurred in transmitting the second set of PDUs, whether to dynamically adjust the second storage depth.  However, Mikami discloses determining, based upon detecting whether an error has occurred in transmitting the (first/second) plurality data packages (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data), whether dynamically adjust the (first/second) storage depth of the TX buffer (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the master-slaves communication method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.
For claim 12, Bhalla further discloses generating a set of PDUs for re-transmission to one of the first BLE-compliant slave device and the second BLE-compliant slave device, based upon detecting whether an error has occurred in transmitting a set of PDUs for the corresponding BLE-compliant slave device (see at least [0036]; master performing any necessary retransmissions when ACK is not received (based on detecting an error)).
For claim 15, Bhalla further discloses wherein each PDU of the first set of PDUs carries audio data for a first audio channel (see at least [0021] and/or Fig.1; audio data via first audio channel to the first slave 104); and wherein each PDU of the second set of PDUs carries audio data for a second audio channel (see at least [0021] and/or Fig.1; audio data via second audio channel to the second slave 106).
For claim 16, Bhalla discloses wireless personal area network master device (see at least [0021] and/or Fig.1; master 100 in BLE network 102), comprising: one or more antennas; one or more processors; and a memory storing a plurality of instructions that, when executed, cause the one or more processors (see at least Fig.1 and/or Fig.2 and/or Fig.10 and/or [0043] and/or [0068]; one or more antenna, circuitry and/or processor and memory) to: generate a first plurality of Protocol Data Units (PDUs) for transmission to a first Bluetooth Low Energy compliant (BLE-compliant) slave device (see at least [0021] and/or [0028]; master device that generates and transmits (first) data packet(s) (PDUs) to first BLE-compliant slave 104); store the first plurality of PDUs in a first Transmit (TX) buffer having a first storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)); generate a second plurality of PDUs for transmission to a second BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits (second) data packet(s) (PDUs) to second BLE-compliant slave 106); store the second plurality of PDUs in a second TX buffer having a second storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla further discloses the use of flush timeout (FT) (e.g., the maximum time duration in units of ISO Interval (isochronous interval) for which every payload can be transmitted or re-transmitted) in at least [0023] and/or [0054].  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determine, based upon a rate of detected errors that occur in transmitting PDUs to the first BLE-compliant slave device, whether to dynamically adjust the first storage depth; and determine, based upon a rate of detected errors that occur in transmitting PDUs to the second BLE-compliant slave device, whether to dynamically adjust the second storage depth.  However, Mikami discloses determine, based upon a rate of detected errors that occur in transmitting PDUs to the (first/second) BLE-compliant slave device (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data); whether dynamically adjust the (first/second) storage depth of the TX buffer (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the master-slaves communication method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.
4.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and further in view of Morris et al (US 2019/0327778).
For claims 7 and 17, Bhalla further discloses the use of wireless BLE-compliant slaves/sinks devices such as earphones or speakers to receive PDUs comprising audio data (see at least [0021] and/or [0028]).  Bhalla in view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the plurality of first data packages carries audio data for a first audio channel of a set of True Wireless Audio (TWS) audio channels; and wherein the plurality of second data packages carries audio data for a second audio channel of the set of TWS audio channels.  However, Morris discloses wherein the plurality of first data packages carries audio data for a first audio channel of a set of True Wireless Audio (TWS) audio channels (see at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels); and wherein the plurality of second data packages carries audio data for a second audio channel of the set of TWS audio channels (see at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morris into the method/apparatus of Bhalla in view of Mikami for the purpose of at least providing best sound quality while benefiting from total freedom of movement.
5.	Claims 3, 8, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and further in view of Meyer et al (US 2008/0089314).
For claim 3, Bhalla further discloses generating a plurality of data packages for re-transmission to the BLE-compliant slave device (see at least [0036]; master performing any necessary retransmissions).   Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the plurality of data packages for re-transmission includes a data package for which an error occurred in transmission, and one or more subsequent data packages.  However, Meyer discloses the use of a method that allows the retransmission of a data package for which an error occurred in transmission, and one or more subsequent data packages (see at least [0006]; retransmitting a NACKed (error) packet and subsequent packet(s)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the method/apparatus of Bhalla in view of Mikami for the purpose of at least triggering retransmission when errors occur in order to at least have a reliable communication. 
For claim 8, Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the determination of whether an error has occurred in transmitting the plurality of data packages is based on one of: a received Negative Acknowledgement (NAK) transmission from the BLE-compliant slave device; or lack of a received Acknowledgement (ACK) transmission from the BLE-compliant slave device.  However, Meyer discloses the receiving of NACK to indicate transmission failure (error) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the master-slaves communication method/apparatus of Bhalla in view of Mikami for the purpose of at least triggering retransmission when errors occur based on transmitting/receiving NACK(s) in order to at least have a reliable communication.
For claim 13, Mikami further discloses wherein the dynamic adjustment of at least one of the first storage depth and the second storage depth is based upon one or more of: a rate of errors from the corresponding BLE-compliant slave device; and a rate of absence of expected Acknowledgement (ACK) transmissions from the corresponding BLE-compliant slave device (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing that error is based on received Negative Acknowledgement (NAK) transmissions.  However, Meyer discloses the receiving of NACK to indicate transmission failure (error) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the master-slaves communication method/apparatus of Bhalla in view of Mikami for the purpose of at least triggering retransmission when errors occur based on transmitting/receiving NACK(s) in order to at least have a reliable communication.
For claim 18, Bhalla further discloses determine, based upon a detecting whether an error has occurred in transmitting the first plurality of PDUs, whether to generate a first plurality of PDUs for re-transmission to the first BLE-compliant slave device, the first plurality of PDUs for re-transmission including a lost PDU of the first plurality of PDUs (see at least [0036]; master performing any necessary retransmissions when ACK is not received (based on detecting an error (at least lost) and wherein at least Fig.1 and/or Fig.6 discloses the generation/transmission of data to the first slave 104 and therefore in case of error (lost), the triggering of the retransmission); and determine, based upon a detecting whether an error has occurred in transmitting the second plurality of PDUs, whether to generate a second plurality of PDUs for re-transmission to the second BLE-compliant slave device, the second plurality of PDUs for re-transmission including a lost PDU of the second plurality of PDUs (see at least [0036]; master performing any necessary retransmissions when ACK is not received (based on detecting an error (at least lost) and wherein at least Fig.1 and/or Fig.6 discloses the generation/transmission of data to the second slave 106 and therefore in case of error (lost), the triggering of the retransmission.  Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the (first/second) plurality of PDUs for re-transmission includes a lost PDU of the (first/second) plurality of PDUs, and one or more subsequent PDUs of the (first/second) plurality of PDUs.  However, Meyer discloses the use of a method that allows the retransmission of a data package for which an error (failure/lost) occurred in transmission, and one or more subsequent data packages (see at least [0006]; retransmitting a NACKed (lost/failure) packet and subsequent packet(s)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the method/apparatus of Bhalla in view of Mikami for the purpose of at least triggering retransmission when errors (lost/failure) occur in order to at least have a reliable communication.
For claim 19, Mikami further discloses the determination/calculation of a rate of detected errors that occur in transmitting a set of PDUs to the BLE-compliant slave device and using it to dynamically adjusting the size of buffer (see at least [0085] and/or Fig.11 steps S91-S92; calculating/determining of the error rate and using it to dynamically adjusting the size of buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing that error is based on received Negative Acknowledgement (NAK) transmissions.  However, Meyer discloses the receiving of NACK to indicate transmission failure (error) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the master-slaves communication method/apparatus of Bhalla in view of Mikami for the purpose of at least triggering retransmission when errors occur based on transmitting/receiving NACK(s) in order to at least have a reliable communication.
6.	Claim 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and further in view of Krinsky (US 2017/0063704).
For claim 9, Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the determination of whether an error has occurred in transmitting the plurality of data packages is based on a flushing of the TX buffer.  However, Krinsky discloses wherein the determination of whether an error has occurred in transmitting the plurality of data packages is based on a flushing of the TX buffer (see at least [0021] and/or [0022]; dynamically adjusting the size of buffer by determining if error (unsuccessful decoding data) has occurred based on dropped packet rate (flushing) of the buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krinsky into the method/apparatus of Bhalla in view of Mikami for the purpose of clearing (flushing/dropping) out the errored data to make room for the incoming packets in order to at least improve storage performance. 
For claim 14, Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the dynamic adjustment of at least one of the first storage depth and the second storage depth is based upon a rate of buffer flushing.  However, Krinsky discloses wherein the dynamic adjustment of at least one of the first storage depth and the second storage depth is based upon a rate of buffer flushing (see at least [0021] and/or [0022]; dynamically adjusting the size of buffer based on dropped packet rate (flushing) of the buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krinsky into the method/apparatus of Bhalla in view of Mikami for the purpose of clearing (flushing/dropping) out the errored data to make room for the incoming packets in order to at least improve storage performance.
For claim 20, Mikami further discloses the determination/calculation of a rate of detected errors that occur in transmitting a set of PDUs to the BLE-compliant slave device and using it to dynamically adjusting the size of buffer (see at least [0085] and/or Fig.11 steps S91-S92; calculating/determining of the error rate and using it to dynamically adjusting the size of buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein a rate of detected errors that occur in transmitting a set of PDUs is based on a flushing of the TX buffer.  However, Krinsky discloses wherein the error that occurs in transmitting the plurality of data packages is based on a flushing of the TX buffer (see at least [0021] and/or [0022]; dynamically adjusting the size of buffer by determining if error (unsuccessful decoding data) has occurred based on dropped packet rate (flushing) of the buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krinsky into the method/apparatus of Bhalla in view of Mikami for the purpose of clearing (flushing/dropping) out the errored data to make room for the incoming packets in order to at least improve storage performance.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467